Exhibit 10.89
KEN CLEVELAND EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into effective
as of the 24th day of September, 2008, by and between New Century Energy Corp.,
a Colorado corporation, with its principal place of business at 1770 St. James
Place , Suite 380, Houston, TX.  77056, Houston, Texas (the "Company") and Ken
Cleveland, who resides at 5803 Hickory Springs Dr. Kingwood, Texas  77345 (the
"Employee")


W I T N E S S E T H:


R E C I T A L S:


WHEREAS, the Company is engaged in the business of exploring for and producing
oil and natural gas; and


WHEREAS, Company desires to retain the services of the Employee as an employee
of the Company and the Employee desires employment with the Company upon the
following terms and conditions.


NOW, THEREFORE, in consideration of the mutual covenants and premises, the
receipt and sufficiency of such mutual consideration if hereby acknowledged and
confessed by the Company and Employee, and to induce Company to hire the
Employee on the terms and conditions hereinafter form, the Company and Employee
hereby agree as follows:


A G R E E M E N T S:


ARTICLE 1


EMPLOYMENT AND TERM


1.01           Employment.  The Company hereby employs the Employee on a part
time basis, and the Employee accepts such employment with the Company, to serve
the Company as Chief Financial Officer.


1.02           Employment Term.  Employee’s employment hereunder shall be for a
term of six (6) months commencing as of August 1, 2008, unless earlier
terminated pursuant to Article 5 hereof.  If on the expiration date of the
Employment Term the Employee is still employed by the Company, this Agreement,
upon mutual written consent, may be extended for successive one (1) month terms,
subject to being earlier terminated pursuant to Article 5. The term "Employment
Term" shall mean the term stated herein and all renewals and extensions of
Employee’s employment hereunder.


--------------------------------------------------------------------------------


ARTICLE 2


DUTIES OF EMPLOYEE


2.01           Duties.  During the Employment Term, Employee shall render such
services as Chief Financial Officer to the Company and its Affiliates (as
defined in section 4.07 below) as are reasonably required by the Board of
Directors of the Company (hereinafter "Board of Directors" or the "Board") and
may be required by virtue of the office(s) and positions held by Employee.


ARTICLE 3


COMPENSATION


3.01           Base Salary.  As compensation for services hereunder and in
consideration for the protective covenants set forth in Article 5 hereof, the
Employee shall be paid a monthly salary of $12,694.00 beginning August 1, 2008,
paid twice monthly in accordance with the Company’s standard payroll procedures.


 
ARTICLE 4


PROTECTIVE COVENANTS


4.01           General.  Employee expressly acknowledges and agrees that he will
be given access to and become familiar with business methods, trade secrets, and
other proprietary information developed at the Company’s expense, which is
valuable, unique, and essential to the performance of Employee’s duties
hereunder, as well as being essential to the overall continued success and
business goodwill of the Company.  Employee expressly acknowledges and agrees
that the Trade Secrets (as hereinafter defined) are proprietary and confidential
and if any of the Trade Secrets was imparted to or became known by any persons,
including Employee, engaging in a business in any way competitive with that of
the Company’s, such would result in hardship, loss, irreparable injury and
damage to the Company, and that the measurement of which would be difficult, if
not impossible, to determine.  Accordingly, Employee expressly agrees that (I)
the Company has a legitimate interest in protecting the Trade Secrets and its
business goodwill, (ii) it is necessary for the Company to protect its business
from such hardship, loss, irreparable injury and damage, (iii) the following
covenants are a reasonable means by which to accomplish that purpose, and (iv)
violation of any of the protective covenants contained herein shall constitute a
breach of trust and is grounds for immediate dismissal and for appropriate legal
action for damages, enforcement and/or injunction.


4.02           Trade Secrets.  It is understood that during the course of his
employment hereunder and for all time thereafter, the Employee will have access
to and become familiar with certain proprietary and confidential information of
the Company which is not generally known to the public (the "Trade Secrets’’),
which includes, by way of illustration and not by way of limitation:


 
(a)
Lists containing the names of past, present and prospective customers,
employees, principals, clients and suppliers;

-2-

--------------------------------------------------------------------------------


 
(b)
The past, present and prospective methods, procedures and techniques utilized in
identifying prospective markets, subscribers, customers, clients and suppliers,
and in soliciting the business thereof;



 
(c)
The past, present and prospective methods, procedures and techniques used in the
operation of the Company’s business, including marketing plans and objectives
and the methods, procedures and techniques utilized in selling, pricing,
applying and delivering the Company’s products and services; and



 
(d)
Compilations of data, information, databases, computer programs, publications,
reports, maps, surveys, contracts and records which are owned or developed by
the Company and/or which are used in the operation of the business of the
Company, including, without limitation, electronically stored information.



Employee acknowledges that the Trade Secrets give the Company an advantage over
its competitors, and that the same is not available to or known by the Company’s
competitors or the general public.  Employee further acknowledges that the
Company has devoted substantial time, money, and effort in the development of
the Trade Secrets and in maintaining the proprietary and confidential nature
thereof.  Employee further acknowledges his position with the Company is one of
the highest trust and confidence by reason of Employee’s knowledge of, access
to, and contact with the Trade Secrets.  Employee agrees to use his best efforts
and exercise utmost diligence to protect and safeguard the Trade
Secrets.  Employee covenants that, during the term of this Agreement and for all
time thereafter regardless of which party terminates this Agreement he will not
disclose, disseminate or distribute to another, nor induce any other person to
disclose, disseminate or distribute, any Trade Secrets of the Company, directly
or indirectly, either for Employee’s own benefit or for the benefit of another,
whether or not acquired, learned, obtained or developed by Employee alone or in
conjunction with others, nor will Employee use or cause to be used any Trade
Secrets in any way except as is required in the course of his employment with
the Company.  Employee acknowledges and covenants that all Trade Secrets
relating to the business of the Company, whether prepared by Employee or
otherwise coming into his possession, shall remain the exclusive property of the
Company, shall not be copied or otherwise reproduced in whole or in part, and
shall not be removed from the premises of the Company, under any circumstances
whatsoever without the prior written consent of the Company.  Employee further
covenants that all Company equipment, machinery, computer hardware and software,
and all other memoranda, data, information, notes, records, drawings or other
documents made, compiled, acquired or received by Employee during the term of
this Agreement which are in his possession or under his control at the
termination of his employment hereunder, concerning any Company activity,
including, but not limited to, information, databases, computer programs,
reports, maps, surveys, contracts, lists of customers and clients, lists of
suppliers, data, processes, techniques and applications developed and/or used by
the Company, management techniques, names of suppliers and customers, marketing
and sales techniques, and product and service pricing information, shall
together with all copies, be delivered, in good condition, to the Company
immediately upon Employee’s termination (whether or not so requested by the
Company), or at any time upon the Company’s request.

-3-

--------------------------------------------------------------------------------


                4.03           Remedies for Breach.    Employee acknowledges
that the legal remedies for breach of the protective covenants hereunder are
inadequate and therefore agrees that, in addition to all of the remedies
available to the Employee in the event of a breach or a threatened breach of any
covenant contained in this Article 4, the Company may:


 
(a)
Obtain temporary, preliminary, and permanent injunctions against any and all
such actions; and



 
(b)
Seek to recover from Employee monetary damages to the Company arising from such
breach or threatened breach and all costs and expenses (including attorneys,
fees) incurred by the Company in the enforcement of such protective covenants.



                4.04           Intent of Parties.  Employee recognizes and
agrees that this Agreement is necessary and essential to protect the business of
the Company and to realize and derive all the benefits, rights; and expectations
of conducting the Company’s business; that the area and duration of the
protective covenants herein are in all things reasonable; and that good and
valuable consideration exists for Employee’s agreement to be bound by such
protective covenants.


               4.05           Affiliates of the Company.  The protective
covenants in Article 4 shall also benefit the business and Trade Secrets of the
Company’s Affiliates (as hereinafter defined) and these covenants shall be
enforceable against Employee by each of such Affiliates as third party
beneficiaries.  An "Affiliate" of the Company is any person or entity that
directly or indirectly through one or may intermediaries, controls or is
controlled by, or is under common control with, the Company.


ARTICLE 5


TERMINATION OF EMPLOYMENT


               5.01           Termination by the Company.  The Company may
terminate Employee’s employment at any time and for any reason, with or without
cause and without any liability whatsoever.  Employee may voluntarily terminate
his employment with the Company at any time, for any reason, without any
liability whatsoever.  In the event the Company or Employee terminates
employment, the terminating party shall provide the other party with thirty (30)
days written notice.  Should Employee engage in any dishonest, unethical,
fraudulent or felonious act relating to Employee’s duties to the Company, then
the Company is not required to provide Employee with the thirty (30) days
termination notice.  The Company, at its sole discretion, may determine whether
the Employee’s actions constitute dishonest, unethical, fraudulent or felonious
conduct.


               5.02           Authority to Modify .  Employee acknowledges and
agrees that no manager or representative of the Company, other than a Director,
has any authority to enter into any agreement of employment with Employee for
any specific period of time, or to make any agreement contrary to the foregoing.


               5.03           Effect of Termination on Compensation. In the
event of the termination of this Agreement, the Employee shall be entitled to
his base salary earned prior to the date of termination as provided for in this
Agreement computed pro-rata up to and including the date of termination.

-4-

--------------------------------------------------------------------------------


ARTICLE 6


ASSIGNMENT OF CONTRACT


           6.01           Assignment by the Company.  Employee understands and
agrees that the Company may assign all of its rights and delegate all of its
duties under this Agreement upon notice to Employee.


           6.02           Assignment by Employee.  Employee understands that
this Agreement is personal to him and that he may not assign his rights or
delegates his duties under this Agreement, or any portion thereof, to any other
person or entity without the prior written approval of the Company.


ARTICLE 7


GENERAL PROVISIONS


           7.01           Indemnification.  Employee shall indemnify and hold
each of the Company and its Affiliates harmless against any and all losses,
claims, damages, obligations, penalties, judgments, liabilities, costs,
expenses, and disbursements and any and all actions, suits, proceedings, and
investigations in respect thereof, and any and all legal and other costs,
expenses, and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise, including, without limitation, the costs,
expenses, and disbursements, as and when incurred, of investigating, preparing,
or defending any such action, suit, proceeding, or investigation (whether or not
in connection with litigation in which the Company or the any of its Affiliates
is a party), as and when incurred by the Company or any of its Affiliates, which
are directly or indirectly, caused by, relating to, based upon, arising out of,
or in connection with:


 
(a)
Any material breach of any covenant by Employee contained in this Agreement;
and/or



 
(b)
Employee’s gross negligence, recklessness, willful neglect, or willful
misconduct.



The provisions of this Section 8.02 shall survive the termination of this
Agreement.


           7.02           Attorneys’ Fees and Costs.  If any action at law or in
equity is necessary to enforce or interpret any of the rights or obligations
under this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs, and necessary disbursements in addition to any other
relief to which the prevailing party may be entitled.


           7.03           Miscellaneous.

-5-

--------------------------------------------------------------------------------


(a)           Amendments or Modifications.  This Agreement may be amended or
modified from time to time but only by a written instrument executed by all
parties hereto, except the Company, upon written notice to the Employee, may
make unilateral modifications to Employee’s salary, commission structure,
expense reimbursement policies and procedures, duties and assigned territories
and accounts.


(b)           Severability.  In case any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable, such provision shall not affect any of the other provisions
hereof and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.  The remainder of this
Agreement and the application of such provisions to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.


(c)           Binding Effect.  This Agreement shall inure to the benefit of and
be binding upon the undersigned parties and their respective heirs, executors,
legal representatives, administrators and assigns.


(d)           Statutory Provisions.  Any statutory or regulatory provision
referenced in this Agreement shall include a reference to all amendments thereto
and any successor to such statute or regulation and/or revision thereof.


(e)           Governing Law. This Agreement shall be construed under and in
accordance with the laws of the State of Texas, and all obligations of the
parties created hereunder are preferable in Harris County, Texas.


(f)           Headings. The headings used throughout this Agreement have been
used for convenience only and do not constitute matter to be considered in
interpreting this Agreement.


(g)           Exhibits. The exhibits attached hereto, if any, are made a part
hereof by reference as fully as if copied and set forth in the body hereof.


(h)           Number and Gender. Whenever required by the context, singular
numbers shall include the plural, plural numbers shall include the singular and
the gender of any pronoun shall include the other genders.


(i)           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall, for all purposes, constitute one agreement
binding on the parties hereto, notwithstanding that all parties hereto may not
be signatory to the same counterpart.


(j)           Further Assurances.  In connection with this Agreement as well as
all transactions contemplated by this Agreement, the parties hereto agree to
execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry
out, and perform all of the terms, provisions and conditions of this Agreement
and all such transactions.

-6-

--------------------------------------------------------------------------------


(k)          Supersedes. This Agreement supersedes and replaces all prior
agreements, oral or written, between the Company and Employee.


(l)           Employee’s Authority.  Employee does not have the authority to
authorize any capital expenditures or to enter into any arrangement, contract or
agreement for or on behalf of the Company without the express written consent of
the Board of Directors or the Employee’s immediate supervisor.


IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first written above.


EMPLOYEE:
COMPANY:
KEN CLEVELAND
NEW CENTURY ENERGY CORP.
       
/s/ Ken Cleveland
/s/ Edward R. DeStefano

-7-

--------------------------------------------------------------------------------


 